Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2-6, 10-11 are indefinite and vague.  What constitutes “log spring constant” for the sensor outputs?  If one of the sensors is a sheet caliper type then does it have log spring constant?  Which element constitutes “log spring constant?”
Claims 7 and 15 are indefinite and vague.  What constitutes “a model adaptive controller…a calender apparatus?”  A calendar apparatus is already recited in claim 1, thus is there another calender apparatus?  Which element or where is a control signal from the model adaptive controller to an actuator for the calender apparatus?
Claim 8 is indefinite and vague.  What constitutes “a processing circuit?”  Which element is applicant referring to?   In so far the claim is understood as any controller that can process the device meets the limitations of the claim.

Because of the indefiniteness, claims 4, 17-18 cannot be meaningfully treated with respect to the prior art at this time.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8-9, 13-14, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sartain et al., U.S. Patent No. 7127951 B2.
Regarding claims 1, 8, Sartain ‘951 teaches a method of using the apparatus, as shown in figures 1-5.  Sartain ‘951 shows a system (figure 1), a calender apparatus 42, a parent roll (not shown, see claim 14 of Sartain ‘951), a first operating state to the system to regulate the load applied (i.e., using 44, 46 which is actuated since it’s not claims 9, 14 and 16), communicating, receiving, and using the at least one sensor output in an adaptive control scheme/processing circuit (i.e., using a controller 54 which is able to process and control the sensors, claim 13) to determine the load to be applied by the calender apparatus 42 in a second operating state of the system (i.e., since 60 and 62 can measure and modify the calender load, see column 11, lines 38-51), and adjusting the load applied by the calender apparatus 42 to the second operating state (i.e., since 54 controls the system), see figures 1-5.
Regarding claims 12, as stated above, Sartain ‘951 shows a contact element 22, a support surface 14 and [a] force sensing device (i.e., using 26) for measuring a force applied to a finished rolled product 12, see figures 1-5.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See U.S. Patent No. 7204154.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG K KIM whose telephone number is 571-272-6947.  The examiner can normally be reached Tuesday through Thursday from 10:30 A.M. to 9 P.M or Tuesday through Thursday from 10:30 A.M. to 7 P.M.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
SK
2/16/22
/SANG K KIM/           Primary Examiner, Art Unit 3654